United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-2847
                      ___________________________

                           Latarris Keith Robinson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Sgt. Corderro Davis, Varner Unit, ADC; Jimmy Banks, Warden, Varner Unit,
 ADC; Major Jared Byers, Varner Unit, ADC; Gene Carol Ables, Nurse, Varner
  Unit, ADC (originally named as Ables); Cynthia Jean Newton, Nurse, Varner
  Unit, ADC; Captain Mark Stephens, Varner Unit, ADC (originally named as
     Stevens); Curtis Mienzer, Warden, Varner Unit, ADC; Margaret Rector,
Psychologist, Varner Unit, ADC (originally named as Rector); Kathryn Bowman,
 Dr. (originally sued as Bowman); Connie Hubbard; John Doe, Unknown; Larry
May, Chief Deputy Director, Arkansas Department of Correction; Wendy Kelly,
                        Arkansas Department of Correction

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                           Submitted: June 23, 2014
                             Filed: June 26, 2014
                                [Unpublished]
                                ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________
PER CURIAM.

      Inmate Latarris Keith Robinson appeals following the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Upon careful
consideration of the orders Robinson has challenged on appeal, including the grant
of summary judgment to certain defendants, see Wise v. Lappin, 674 F.3d 939, 941
(8th Cir. 2012) (per curiam) (de novo review), we find no basis for reversal. The
judgment of the district court is affirmed. See Fed. R. App. P. 47B.
                       ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-